F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         AUG 29 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 HAROLD CARROLL also known as
 H. Roy Carroll,
             Plaintiff - Appellant,                     No. 02-2103
 v.                                           (D.C. No. CIV-00-99-MV/KBM)
 TOM NEWTON, Warden, Cibola                          (D. New Mexico)
 County Correctional Center,
 Corrections Corporation of America;
 JAMES SPALDING, Director, Idaho
 Department of Corrections; JOHN
 DOE I, Chairman, Idaho Board of
 Corrections; JOHN DOE II through X;
 DON RUSSELL, Warden, Cibola
 County Correctional Facility; and
 CORRECTIONS CORPORATION OF
 AMERICA,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

         This is a pro se state prisoner § 1983 civil rights appeal. Mr. Carroll is an

Idaho state prisoner. During the construction of a new prison in Idaho, state

prisoners were transferred for one year to a New Mexico county correctional

facility. Appellant and two other prisoners sought class certification, injunctive

relief, and other claims for alleged unconstitutional prison conditions at the New

Mexico prison. Class certification, the claim for injunctive relief, certain other

claims, and two plaintiffs were dismissed by the district court. Subsequently, the

magistrate judge recommended that Defendants’ motion for summary judgment be

granted. After consideration of Appellant’s objections, the district court adopted

the recommendation and dismissed the complaint. Mr. Carroll appeals to this

court.

         We agree with the district court that none of Appellant’s claims have merit.

After a thorough review of the briefs and the record and for substantially the same

reasons set forth in the district court’s March 25, 2002, Order adopting the

magistrate judge’s well-reasoned recommended disposition, we hold that no relief

is available to Mr. Carroll pursuant to § 1983.

         The decision of the trial court is AFFIRMED. We remind Appellant that

because his motion to proceed without prepayment of the appellate filing fee was


                                            -2-
granted, he must continue making partial payments on court fees and costs

previously assessed until such have been paid in full.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-